Citation Nr: 0526367	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  00-02 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for urethritis.

2.  Entitlement to service connection for residuals of 
mononucleosis.

3. Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, to include gastroesophageal reflux diseases 
(GERD) and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By rating action in August 1998, the RO denied a compensable 
rating for urethritis, and service connection for 
mononucleosis, sinusitis, asbestosis, and a GI disorder.

A hearing was held before the undersigned Veterans Law Judge 
sitting in Washington, D.C., in May 2004.  A transcript of 
the hearing is in the claims file.

The case was remanded in August 2004 for additional 
development including a VA examination in accordance with VHA 
Directive 2004-016, dated April 5, 2004, entitled "Provision 
of Health Care Services to Veterans Involved in Project 
112/Shipboard Hazard and Defense (SHAD) Testing."   

Subsequent to the remand, in June 2005, the RO granted 
service connection for asbestosis.  As such the only issues 
before the Board are as shown on the title page.


FINDINGS OF FACT

1.  The veteran's service-connected urethritis is rated as 
voiding dysfunction, and the overwhelming preponderance of 
the evidence is against a finding that it results in urine 
leakage, frequency, or obstructed voiding.  

2.  The veteran does not have any current residuals of 
mononucleosis.

3.  The veteran does not have sinusitis.

4.  The service medical records are negative for any 
gastrointestinal complaints or findings and the first medical 
evidence after service reflecting pertinent complaints is 
dated in 1998, more than 25 years after the veteran's release 
from service.

5.  The preponderance of the evidence is against a finding 
that any current gastrointestinal disorder is related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for urethritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7512-7599 
(2004).

2.  A disability described as residuals of mononucleosis was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

4.  A chronic gastrointestinal disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
February 2001, March 2003 and August 2004.  The RO advised 
the veteran in this correspondence, what information and 
evidence was needed to substantiate his claims.  This 
correspondence also advised him what information and evidence 
must be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claims.  
The correspondence advised him what information and evidence 
would be obtained by VA, namely, medical records, employment 
records, and records from other Federal agencies.  By a 
February 2005 supplemental statement of the case (SSOC), the 
RO notified the veteran of the information and evidence 
needed to substantiate the claims and addressed the VCAA 
"fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided opportunities to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable. 

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  The Board notes that the veteran was accorded 
VA examinations and specific medical etiology opinions were 
obtained.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


Shipboard Hazard and Defense (SHAD) Project

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  The directive also contains the following 
note:

NOTE:  Information about the specific ships involved and 
the known health effects from exposures to agents that 
were used in Project 112/SHAD tests is available along 
with other relevant background information at 
http://www.va.gov/shad/.  Another source of information 
regarding Project 112 tests is DOD's website at:  
www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.

VHA provided veterans with potential SHAD involvement a 
complete "Primary Care New Patient History and Physical 
Examination" even if the veteran previously received 
healthcare from VA.

In this case, as set forth below, the veteran has been 
notified of potential SHAD involvement as he was aboard a 
vessel which participated in testing in conjunction with 
Project SHAD.  In compliance with directives as noted above, 
the veteran was afforded examinations by VA to assess any 
residuals due to SHAD involvement. The veteran served aboard 
the USS Carbonero during a time period when this vessel 
participated in Project SHAD.  Nevertheless, in order for his 
claims to be granted, he still must meet the necessary 
criteria for service connection.  A claim for service 
connection generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability. Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  
If one or more of the required elements are absent, the 
veteran's claim must still be denied despite any SHAD 
involvement.

Thus, to the extent that the submitted periodical and 
treatise information discusses Project SHAD and the 
repercussion or possible repercussions thereof, this evidence 
does not bear on whether the veteran does in fact clinically 
have the claimed disabilities nor does it establish that the 
veteran personally had the claimed disabilities during 
service nor does it establish that any current disability is 
specifically related to service.  Rather, there is competent 
evidence, to include the VA examinations, which addresses 
these matters.

I.  Increased rating - urethritis.  By rating dated in April 
1972, service connection was granted for urethritis, and a 
noncompensable rating was assigned.

In July 1998, the veteran filed a claim for an increase in 
his urethritis.  By rating action in August 1998, the RO 
denied an increased rating for urethritis.  In making that 
determination, the RO noted that VAMC records dated in 
February 1998 reflected that the veteran denied nocturia, 
dysuria, incontinence, or discharge.  No infection was noted 
and no treatment was rendered.

In a February 2000 genitourinary examination the veteran 
reported that each time he had sexual intercourse he suffered 
severe dysuria and yellow discharge.  Review of service 
medical records showed treatment twice for nonspecific 
urethritis with Tetracycline.  He stated that he had 
abstained from sex for twenty years to avoid experiencing 
those severe symptoms.  As a result he had been asymptomatic.  
He denied erectile dysfunction or urinary incontinence.  The 
veteran declined physical examination of his genitalia 
stating that he was normal because he had remained 
asymptomatic for many years.  The diagnosis was history of 
recurrent urethritis, asymptomatic as long as the veteran 
abstained from sex, per veteran.

A urological consultation in March 2000 noted a good stream 
with no incontinence.  He had 0 to 1 time nocturia and felt 
that he emptied his bladder well.  External genitalia 
appeared normal; rectally he had a slightly enlarged 
prostate, which was tender to palpations.  There was no 
evidence of a urinary tract infection.  The examiner opined 
that the veteran most probably had either chronic prostatitis 
or a nonspecific urethritis both of which were absent at the 
time of the examination.  

At a May 2004 hearing, the veteran testified that he was 
treated with Tetracycline for his urethritis in service, and 
this contributed to his GI problems.  He noted that when you 
take an antibiotic it kills the bacteria in your system that 
causes infection.  It also kills the good bacteria necessary 
for digestion.  He believed he had a lot of complications 
from the treatment, which caused him diarrhea and dysentery 
during the time he was recovering at Bethesda Naval Hospital.  
He had had no recurrence of the urethritis since he has 
abstained from sexual relations.  

In September 2004 the veteran was afforded a VA examination 
in accordance with VHA Directive 2004-016.  This examination 
was performed in two parts because the veteran insisted on 
presenting notes and medical articles as well as reviewing 
his extensive medical history with the examiner.  As a result 
the actual Project SHAD physical examinations had to be 
rescheduled.  

The veteran was accorded a genitourinary examination in 
September 2004.  The examiner noted that the veteran had had 
several episodes of non-gonococcal urethritis, treated with 
tetracycline, during his military service.  The examiner 
stated that the veteran reported a long history of what 
sounded like either chronic non-specific urethritis or 
chronic prostatitis.  The veteran reported that when he had 
sexual relations he had severe dysuria lasting for several 
days after sexual relations.  The discomfort had been so bad 
that he stopped having sexual relations.  The veteran stated 
that the recurrent urethritis resulted in loss of consortium 
with his now estranged wife and negatively impacted any 
heterosexual relationship.  The situation was depressing and 
emotionally stressful.  The veteran was asymptomatic at the 
time of the examination since he was only symptomatic after 
having sexual relations.  The examiner stated that it was his 
opinion that the veteran most probably had either chronic 
prostatitis or a non-specific urethritis, both of which were 
absent at the time of the examination.  The examiner stated 
that if the veteran did decide to have sexual relations then 
he should be treated long term with a prostatitis regime 
including hot sitz baths and antibiotics for a long period of 
time, with follow up in the office.

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Urethritis is rated under Diagnostic Code 7512 for chronic 
cystitis, which in turn is rated as voiding dysfunction.  38 
C.F.R. Part 4, Code 7512 (2004).  

The provisions of 38 C.F.R. § 4.115a provide that diseases of 
the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  The following section provides 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary  
  activity from one of the following: persistent edema and
  albuminuria; or, BUN more than 80mg%; or, creatinine more
  than 8mg%; or, markedly decreased function of kidney or 
other    
  organ systems, especially 
cardiovascular....................                     100 
percent; 

  Persistent edema and albuminuria with BUN 40 to 80mg%; or,              
  creatinine 4 to 8mg%; or, generalized poor health 
characterized by 
  lethargy, weakness, anorexia, weight loss, or limitation of 
exertion..   80 percent; 

  Constant albuminuria with some edema; or, definite decrease 
  in kidney function; or, hypertension at least 40 percent
  disabling under diagnostic code 
7101.........................                      60 
percent; 

  Albumin constant or recurring with hyaline and granular 
casts               
  or red blood cells; or, transient or slight edema or 
hypertension 
  at least 10 percent disabling under diagnostic code 7101.......           
30 percent; 

  Albumin and casts with history of acute nephritis; or,                          
  hypertension non-compensable under diagnostic code 
7101......            0 percent.  

Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or       
  obstructed voiding  
  Continual Urine Leakage, Post Surgical Urinary Diversion,
  Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent                
  materials which must be changed more than 4 times per 
day....          60 percent;
  
  Requiring the wearing of absorbent materials which must be                  
  changed 2 to 4 times per 
day.................................                               
40 percent;
  Requiring the wearing of absorbent materials which must be                  
  changed less than 2 times per 
day............................                             
20 percent.  

Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
  to void five or more times per 
night............................                          40 
percent; 

  Daytime voiding interval between one and two hours, or;                       
  awakening to void three to four times per 
night..............                      20 percent; 

  Daytime voiding interval between two and three hours, or;                     
  awakening to void two times per 
night........................                          10 
percent; 

Obstructed voiding:
  Urinary retention requiring intermittent or continuous                             
   
catheterization..............................................                                          
30 percent; 

  Marked obstructive symptomatology (hesitancy, slow or weak
  stream, decreased force of stream) with any one or 
combination 
 of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
        than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to 
obstruction.
    4. Stricture disease requiring periodic dilatation every 
2 to 3
        months 
................................................                                             
10 percent;  
  Obstructive symptomatology with or without stricture 
disease                  .  
   requiring dilatation 1 to 2 times per 
year...................                              0 
percent
Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent                 
  hospitalization (greater than two times/year), and/or 
requiring 
  continuous intensive management....................                                        
30 percent;
  Long-term drug therapy, 1-2 hospitalizations per year 
 and/or requiring intermittent intensive 
management..................               10 percent; 

38 C.F.R. § 4.115a (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

Analysis.  Service connection has been established for 
recurrent urethritis.  The veteran reports that this 
condition is manifested by severe dysuria lasting for several 
days after sexual relations.  The discomfort had been so bad 
that he stopped having sexual relations.  He reports that 
antibiotic treatment is precluded because of complications, 
including abdominal bloating, flatulence, diarrhea, and other 
symptoms.  He seeks compensation for impairment resulting 
from the service-connected urethritis, including loss of 
consortium with his now estranged wife and the impact this 
situation has had upon him emotionally.

The veteran has reported that he has had no recurrence of the 
urethritis since he has abstained from sexual relations.  
Examinations for disability evaluation purposes in March 2000 
and again in September 2004 revealed that the veteran was 
asymptomatic and that neither prostatitis or urethritis were 
present at the time of the examinations.  The evidence does 
not support the presence of urethritis that is symptomatic or 
productive of any genitourinary dysfunction contemplated by 
the Schedule for Rating disorders of the genitourinary 
system.

The veteran may feel that his genitourinary symptoms preclude 
sexual relations and are productive of emotional distress, 
but he does not have the medical training and experience to 
make that connection.  As a lay witness, he can testify as to 
what he actually experiences, such as dysuria after sexual 
relations.  However, he does not have the medical expertise 
to diagnose the symptoms or establish that the service-
connected urethritis does in fact preclude sexual relations.  
The physician who examined the veteran in September 2004 
indicated that, with appropriate treatment, the veteran could 
have sexual relations.  38 C.F.R. § 3.159(a) (2004); see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the overwhelming preponderance of the evidence is 
against a finding that the veteran has had urethritis in 
recent years that has been symptomatic or productive of any 
functional impairment, to include urine leakage, frequency, 
or obstructed voiding.  Therefore, there is no basis to 
assign a compensable rating.  38 C.F.R. §§ 4.31, 4.115a, 
Diagnostic Code 7512 (2004).  

The medical reports form a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the veteran's claim for a compensable rating for urethritis, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Service connection.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).   For a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  If the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

a.  Residuals of Mononucleosis and Sinusitis.  The service 
medical records reveal the veteran was treated for 
mononucleosis in service.  The veteran recovered and was 
returned to full duty.  The service records also reveal the 
veteran was treated for an acute upper respiratory infection 
(URI) in November 1966, acute sore throat in September 1968, 
and rhinitis in October 1968.  However, the separation 
examination was silent as to any residuals of mononucleosis 
or of sinusitis.

A March 1972 VA examination revealed a normal ear, nose, and 
throat (ENT) examination and no chronic disorder was found.

In July 1998, the veteran filed a claim for service 
connection for mononucleosis, and a recurrent 
sinus/nasal/throat condition.  

By rating action in August 1998, the RO denied service 
connection for mononucleosis as post service treatment 
reports were negative for residuals of mononucleosis.  In 
addition, service connection for a recurrent 
sinus/nasal/throat condition was denied.  In making that 
determination the RO noted that although the service records 
revealed treatment for an acute URI in November 1966, acute 
sore throat in September 1968, and rhinitis in October 1968, 
the separation examination was within normal limits.  

In a July 2001 VA examination report, the examiner noted that 
he reviewed the claims file.  The veteran reported that he 
had a severe case of mono in service.  However a monospot 
test was performed with negative results.  Examination of the 
throat revealed slight hyperemia and enlargement of the 
tonsillar tissue.  Upon review of the record an ENT exam was 
requested. 

An ENT examiner noted that the veteran had moved from 
Washington, DC, to Florida because of hay fever.  In the Navy 
he had been in submarines.  People smoked around him all the 
time in confined spaces which aggravated his condition. He 
also complained of tonsillitis twice yearly following colds 
associated with his condition.  A CAT scan of his sinuses was 
reported to have been normal.  X-rays of the sinuses were 
entirely normal.  The examiner noted normal mouth mucosa.  
His tonsils were hypertrophied for his age.  There was 
minimal deviation of the nasal septum to the right with a 
benign looking polyp on the left.  Ear canals and tympanic 
membrane were normal.  The examiner opined that the veteran 
did not have sinusitis but allergies as evidenced by his 
benign nasal polyps on the left.  "I do not believe that his 
allergy is service connected but might have been aggravated 
while he was in the submarine."

At a May 2004 Board hearing, the veteran, in essence 
testified that the sinusitis problem was the drainage of 
phlegm out of his nasal area and down his throat.

In September 2004 the veteran was afforded a VA examination 
in accordance with VHA Directive 2004-016.  During the 
examination, the examiner noted a normal radiological 
examination of the sinuses.  There was no apparent acute 
cardiopulmonary abnormalities noted.  Pulmonary function 
tests (PFT) revealed normal spirometry, lung volumes, 
diffusion, and pulse oximetry.  The impression was a history 
of infectious mononucleosis incurred during service, no 
sequelae and not likely related to Project SHAD; history of 
strep throat with symptomatic tonsil enlargement and cervical 
adenopathy, incurred in service and documented in SMRS, right 
ear pain; no sign of acute or chronic sinusitis, not likely 
related to Project SHAD. 

The Board notes that a review of the veteran's post service 
medical records does not reveal any diagnosis of or treatment 
for residuals of mononucleosis or sinusitis.

After reviewing the evidence of record, the Board finds that 
service connection for either residuals of mononucleosis or 
sinusitis is not warranted.  The veteran has not presented 
competent evidence indicating he currently has either 
disability, as both private and VA medical evidence of record 
is negative for a diagnosis of residuals of mononucleosis or 
sinusitis.  Central to any claim for service connection is a 
current diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
while the veteran has received both private and VA medical 
treatment subsequent to service, these records are all 
negative for a current diagnosis of residuals of 
mononucleosis or sinusitis.  In the absence of a current 
diagnosis, service connection for these disabilities must be 
denied.

The veteran has himself suggested he has residuals of 
mononucleosis and sinusitis as a result of military service; 
however, as a lay person, his statements regarding medical 
diagnosis, causation, and etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has not otherwise presented competent evidence of a 
diagnosis of residuals of mononucleosis or of sinusitis.

Overall, the preponderance of the evidence is against the 
grant of service connection for residuals of mononucleosis or 
of sinusitis, as the veteran has not presented a current 
diagnosis of either disability.  As a preponderance of the 
evidence is against the grant of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


b.  Service Connection --Gastrointestinal Disorder.   The 
veteran currently suffers from a chronic GI disability.  The 
veteran was separated from service in September 1970, and the 
service medical records are negative for any pertinent 
complaints or findings.  Examination in August 1970 in 
connection with his release from service reflects that 
clinical evaluation was negative for any pertinent 
abnormality.

The veteran did not report any pertinent complaint on his 
original application for compensation received in January 
1972.  VA examination in March 1972 was negative for any 
pertinent complaints or findings.  Examination of the 
veteran's digestive system revealed that his abdomen was flat 
and non-tender.

In July 1998, the veteran filed a claim for service 
connection for a GI disorder.  With his claim, the veteran 
submitted a statement expanding on his various ailments.  
Specifically he stated that:

Although it might be difficult to conclusively link to 
my medical ailments so many years after the fact, my 
first submarine duty station, the U.S.S. Carbonero, SS 
337, (circa 1967-1968), carried a top-secret "special 
project" piping and discharge system . . . which I 
believe deployed "Agent Orange", the dangerously toxic 
biological hazard and defoliant. .............

As a seaman, unfortunately, it was often my job to chip 
and paint inside the superstructure on, around, and 
generally in proximity to Carbonero's "special project" 
piping, perhaps to my greater, now later detriment, 
considering that my ailments may somehow relate to this 
highly suspect biologically-culpable hazardous aspect of 
my military service.  Reasonable investigation should be 
able to determine the possibility if not the causal 
probability of this assertion.

The veteran reported that over the years he had managed to 
treat himself and that only recently had he begun to seek 
treatment through VA.

VA medical records reflect that the veteran was seen in 
February 1998 for various medical problems, including GERD.  
It was reported that his last physical examination had been 
in 1970.  When he was again seen in July 1998, it was noted 
that he attributed his digestive problems to what happened to 
him when he was in the military.  His problems included 
dyspepsia and possible IBS, in addition to GERD.

By rating action in August 1998, the RO denied service 
connection for a GI disorder as the service records were 
negative for any evidence of a GI disease.  The RO noted that 
the veteran's complaints resulted in a diagnosis of GERD, 
dyspepsia, and possible IBS, tests had not been conducted to 
rule out any particular disorder.  

In a July 2001 VA examination report, the examiner noted that 
he reviewed the claims file as well as a six-page statement 
of the claim presented to him by the veteran.  The veteran 
complained of GI reflux.  The examiner noted that bowel 
sounds were present with slight discomfort to palpation of 
the right lower quadrant.  There was no hepatomegaly noted, 
and no rebound or guarding.  Upon review of the record a GI 
examination was ordered, as the examiner noted that a 
specialist should intervene with an opinion.

In an October 2001 GI consultation, a VA examiner noted that 
the veteran related the onset of his GI problems to active 
duty from October 1966 to November 1970.  He believed he had 
been exposed to Agent Orange during clandestine operations 
off the coast of Vietnam in 1968.  He had been hospitalized 
for one month at Bethesda Naval Medical Center.  His symptoms 
consisted of being extremely run down, with diarrhea, 
associated gas, bloating, and pain.  Subsequent to returning 
to duty, he was on a cruise to the Caribbean where the whole 
ship came down with two days of severe dysentery.  He could 
not recall if he had continuing GI problems following 
mononucleosis or following the subsequent dysentery.  He 
could not remember when his current symptoms of diarrhea, 
right lower quadrant pain, gas, and bloating began.  These 
were quite similar to his symptoms back in 1968.  He did not 
have these symptoms prior to 1968 and has never had a 
completely symptom free period since.
  
The examiner noted that a review of the chart revealed that 
in a prior GI consultation in October 1998 virtually all the 
same symptoms were presented and a diagnosis of IBS was made.  
An upper GI series in July 1998 revealed a sliding hiatal 
hernia with moderate GERD.  A CT scan of the abdomen and 
pelvis in February 2001 revealed a normal study.  The veteran 
underwent a colonoscopy in February 2001, which showed a 
diminutive polyp in the cecum which was adenoma, another 
polyp in the sigmoid was hyperplastic and also showed 
diverticulitis.  The assessment was hiatus hernia with GERD 
by symptoms and upper GI series; colonic polyposis, both 
hyperplastic and adenoma, removed; and diverticulitis; 
chronic GI symptoms consistent with diarrhea predominance, 
IBS and possible post infectious GI related to an episode of 
mononucleosis during active duty in 1968.

The examiner further noted that the current evidence 
suggested that some episodes of IBS in otherwise previous 
asymptomatic individuals may follow various GI infections and 
may be manifestations of chronic GI autoimmunity with 
subsequent effects on GI motility mediated by alterations in 
enteric hormones or the enteric nervous system, sensitivity 
to exogenous agents.  To this point, the examiner noted that 
fairly extensive evaluation has not revealed other plausible 
explanations for the veteran's chronic symptomatology, the 
thirty year duration, the increase in symptomatology 
associated with stressful life events, lack of weight loss 
and in fact a significant weight gain were also strongly 
supportive of diagnosis of IBS.  

In a March 2004 letter, Richard E. Eisenman, M.D., noted that 
during 1967 to 1968 during service the veteran contracted 
severe bouts of dysentery as well as a protracted course of 
mononucleosis.  He noted that it was as likely as not that 
during this time that these medical conditions would have 
acted as a trigger for a new onset of IBS that has persisted 
to the present.  It was well described in gastroenterology 
literature that certain bacterial and/or viral infections 
have been initiating events for new onset IBS.

At a May 2004 hearing, the veteran testified that he had been 
treated with Tetracycline for urethritis in service.  He 
believed that this contributed to his GI problems because the 
antibiotic killed the bacteria necessary for digestion.  He 
believed that complications from the Tetracycline treatment 
caused him diarrhea and dysentery during the time he was 
recovering at Bethesda Naval Hospital.  

In September 2004 the veteran was afforded a VA examination 
in accordance with VHA Directive 2004-016.  During the 
Project SHAD physical examination, the examiner noted that 
the claims file was reviewed prior to examination.  The 
impression was a history of GI symptoms during service, not 
documented in SMRs, IBS and GERD, active and ongoing 
requiring ongoing treatment.  The examiner opined that, "the 
symptomatically active gastrointestinal disorders from which 
the veteran now suffers are not documented in the SMR made 
available to me.  However, should they have been incurred 
during active military service, then the potentially (sic) 
etiologic role of the biological and chemical agents utilized 
in Project SHAD cannot be excluded.  It is unlikely that the 
intercurrent use of oral Tetracycline would result in chronic 
GERD or IBS."

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The first evidence reflecting complaints or findings 
indicative of GI problems is contained in VA medical records 
dated in February 1998, more than 27 years after the 
veteran's release from service.  The service medical records 
are completely negative for any pertinent complaints or 
findings.  

The veteran contends that treatment during service with 
antibiotic drugs resulted in GI problems and that these 
problems have persisted until the present time.  The March 
2004 letter from Dr. Eisenman, noted that it was as likely as 
not that during service the mononucleosis and dysentery 
reported by the veteran could have acted as a trigger for a 
new onset of IBS that has persisted to the present.  Dr. 
Eisenman noted that it had been well described in 
gastroenterology literature that certain bacterial and/or 
viral infections have been initiating events for new onset 
IBS.  While the veteran was hospitalized for mononucleosis 
during his military service, no GI symptoms were noted at 
that time or at any time during the veteran's remaining time 
in the service.  Dysentery was not documented in the service 
medical records and no pertinent findings were detected when 
he was examined prior to release from service in 1970 or on 
VA examination in 1972.  

Additionally, when the veteran was examined for disability 
evaluation purposes by VA in the September 2004, the examiner 
opined that it was unlikely that the intercurrent use of oral 
tetracycline would have resulted in chronic GERD or IBS.  The 
examiner stated that if a GI disorder had been incurred 
during active military service, then the etiologic role of 
the agents utilized in Project SHAD could not be excluded.  
However, as noted, the service medical records are entirely 
negative for any GI disorder.  Additionally, the Board notes 
that information prepared by DOD regarding Project SHAD 
reflects that an evaluation program to determine the 
contamination hazard to which the submarine crew would be 
subjected indicated that no contamination of the submarine's 
interior was detected.  

The physician who had examined the veteran in October 2001 
noted that current medical evidence suggests that some 
episodes of IBS in otherwise previous asymptomatic 
individuals may follow various GI infections.  Again, no GI 
infection was reported during service or until many years 
thereafter.

The Board has reviewed all the evidence of record including 
the service medical and personnel records, the information 
from VHA Directive 2004-016 (April 15, 2004), the fact sheets 
from the Department of Defense, Deployment Health 
Directorate, dated June 30, 2003, the reports of the VA 
examinations and VA treatment records.  

Despite the veteran's contention that he has had chronic 
digestive problems in service and since service, the evidence 
does not support a finding of a chronic digestive disorder in 
service.  The Court has held that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).  While the veteran has indicated that he has 
had stomach problems since he was treated with antibiotic 
medication during service, the earliest post-service medical 
records reflecting pertinent complaints or treatment are 
dated in 1998.  The sole evidentiary basis for the asserted 
continuous symptomatology is lay testimony with no medical 
evidence indicating the presence of pertinent symptoms.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
Additionally, in this case, since no pertinent condition was 
noted during service, there is no possibility of establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The veteran's lay opinion to the effect that he has a 
currently diagnosed GI disorder which is attributable to his 
period of service is not competent evidence of such a nexus 
since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence that the veteran has a 
current GI disorder that began during his military service or 
was caused by some event of such service, service connection 
is not warranted for a chronic GI disorder.  

As noted above, the opinion of Dr. Eisenman is based upon 
facts reported by the veteran which are not supported by the 
service medical records or any other medical evidence.  There 
is no medical evidence which tends to show that the veteran 
had dysentery in service followed by the onset of IBS that 
has persisted to the present.  As noted above, while the 
veteran was hospitalized for mononucleosis during his 
military service, no GI symptoms were noted at that time, or 
at any time during the veteran's remaining time in the 
service, or until more than 25 years after the veteran's 
release from service.  Dr. Eisenman apparently offered his 
opinion without reviewing all of the evidence of record and 
reached conclusions based upon an inaccurate history provided 
by the veteran himself.  The Board is not bound to accept a 
medical opinion which is based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence; see Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993), 
Boggs v. West, 11 Vet. App. 334 (1998).  Thus, the Board 
finds that the opinion of Dr. Eisenman has no probative value 
as to the date of onset and etiology of the veteran's IBS.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to a compensable rating for urethritis is denied.  

Entitlement to service connection for residuals of 
mononucleosis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a gastrointestinal (GI) 
disorder, to include gastroesophageal reflux diseases (GERD) 
and irritable bowel syndrome (IBS) is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


